Case 2:20-mc-99999 Document 2228 Filed 01/16/20 Page 1of1

Robert McComiskey i
Attorney at Law
Suite 100, 3228 6" Street

Metairie, Louisiana 70002 ft <A.
Phone 504-837-3428 Fax 504-837-3526 robertmccomiskey@yahoo.com  _ KS
Aid JAN 1S ew le 2é

PECEIVE'
r STI COURT

]
are
“ACT OE

January 10, 2020 WILLIAM W. BLEVINS
o:

Clerk of Court

United States District Court
Eastern Division of Louisiana
Room C151

500 Poydras Street

New Orleans, Louisiana 70130

RE: Request for Change of Status
Dear Sir:

Kindly change my status in the Eastern District from “Active” to “Inactive.” Please cal should you
require further information. Thanking you, I am

Yoursyvery truly,
(

Robert McComiskey
RMcCilt
